PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BAUER Spezialtiefbau GmbH
Application No. 16/607,617
Filed: 23 Oct 2019
For: SEALING WALL BUILDING MATERIAL AND METHOD FOR PRODUCING A SEALING WALL BUILDING MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the paper entitled “SUPERVISORY REVIEW OF DECISION ON PETITION TO WITHDRAW HOLDING OF ABANDONMENT UNDER 37 C.F.R. 1.181” filed June 13, 2022, which is treated as a renewed petition to withdraw the holding of abandonment. 

The petition is again dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1 Any request for reconsideration filed more than 2 months after the date of this decision may be dismissed as untimely.

The application became abandoned November 11, 2020, for failure to timely submit a reply to the non-final Office action mailed August 10, 2020, which set a three (3) months shortened statutory period for reply. On September 28, 2021, a Notice of Abandonment was mailed. On November 26, 2021, a petition to withdraw the holding of abandonment was filed. On April 11, 2022, a decision was mailed dismissing the petition.

Petitioner asserts, in pertinent part:

A) Examiner Ihezie reviewed the wrong set of claims when examining the application leading to improper rejections of the claims set forth in the August 10, 2020 Office Action.

B) When this was brought to his attention, Examiner Ihezie did not issue a new Office Action which would have expedited prosecution, but instead, improperly referred the application to OPIE, thereby prolonging prosecution.

C) When Applicant’s representative discussed this issue with Examiner Ihezie’s
supervisor Examiner Glessner, Examiner Glessner assured Applicant’s representative that there was no need to file a response to the Office Action because the case was with OIPE, as indicated in the USPTO’s PAIR website.

D) After the issuance of the new Notice of Acceptance on September 21, 2021,
Examiner Ihezie improperly issued a Notice of Abandonment of the application without reviewing the status of the case, discussing the matter with his supervisor, discussing the matter with Applicant’s representative, or questioning why the case “suddenly appeared” on his docket.

Petitioner’s arguments have been considered, but are not persuasive.

As indicated previously, the Office action mailed August 10, 2020 set a three (3) month shortened statutory period for reply. The cover page of the Office action summary stated that extensions of time were available under 37 CFR 1.136(a), and that failure to respond within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. 133). 

37 CFR 1.135 states, in pertinent part:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

It is undisputed that no reply was filed within the set or extended period for reply. As such, the application is abandoned. Whether or not the application was examined with the proper claim set, a reply to the non-final Office action mailed August 10, 2020 was required to be timely filed to avoid abandonment of the application. 

Petitioner’s assertion that the examiner’s supervisor stated that no reply to the Office action was required to be filed because the application “was with OIPE” is also not persuasive. As previously noted 37 CFR 1.2 states, in part, that the action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.

Petitioner further states that dismissal of the petition harms the applicant by prolonging the prosecution of the application and results in the requirement to pay a fee for the petition to revive. Petitioner further asserts that there is “no negative impact” to the Office in reviving the application. While the Office is mindful of petitioner’s predicament, the argument is nevertheless not persuasive. The showing of record is that applicant received the Office action mailed August 10, 2020, but failed to timely file a reply. As such, the application became abandoned as a matter of law. The Office is therefore without authority to withdraw the holding of abandonment. However, a petition to revive the application under 37 CFR 1.137(a) may be filed.

As a proper and timely reply was not filed, the application was properly held abandoned, and the petition is dismissed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to Attorney Advisor Douglas I. Wood at 571-272-3231.

/Jason Olson/
Acting Deputy Director
Office of Petitions



    
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)